ALLOWANCE
Applicant’s reply, filed 7 January 2021 in response to the non-final Office action mailed 2 October 2020, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-9, 11-14, 16-17, 19 and 21-24 are pending wherein: claims 1 and 23 have been amended, claims 2-9, 11-14, 16-17, 19, 21-22 and 24 are as previously presented, and claims 10, 15, 18 and 20 have been cancelled by this and/or previous amendment(s). Pending claims 1-9, 11-14, 16-17, 19 and 21-24 are herein allowed. 

Response to Arguments/Amendments
The 35 U.S.C. 112(a) rejection of claims 1-9, 11-14, 16-17, 19 and 21-24 is withdrawn as a result of Applicant’s filed claim amendments. 
No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Cao (US PGPub 2012/0231170) teaches coating compositions suitable for coating construction surfaces to form water-vapor permeable, air and liquid-water impermeable membranes (abstract), wherein the coating compositions comprise an aqueous emulsion of hydrophobic acrylic polymer, a water-soluble polymer, inorganic filler, a freezing point lowering component and further components including corrosion inhibitors, evaporation enhancing components, colorants or pigments, rheology modifiers, antifoams, etc. (abstract; [0009]; [0018]-[0022]). Cao differs from the instant invention at least in that Cao does not specifically teach or suggest separate components, does not teach the claimed associative thickener, and does not teach a dispersant or hydrophobic dispersant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/           Primary Examiner, Art Unit 1767